Title: Richard Barry to Thomas Jefferson, 27 March 1812
From: Barry, Richard
To: Jefferson, Thomas


          
                  Sir 
                   
                     Washington 
                     March 27th 1812
          
		  
		  I received your letter of March the 16th in which there appears to be an Omission of the price of a Diamond purchased for you which cost eight Dollars and eighty cents—which appears by the inclosed settlement I send you I recd from Mr Barnes 70.⁵²⁄₁₀₀ Dollrs
          Sir
          
		   
		   
		   
		  There is estimates to be received the 6th of April by Mr 
                  Granger for finishing the Hotel I intend giving in one I thank you Sir for a few lines to accompany it, Mentioning your Knowlege of Me I would not trouble Sir but Mr Granger has no personal Knowlege of Me—wishing to hear from you I remain with good wishes for your Happiness
          
            Richard Barry
        